Citation Nr: 1621039	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus and diabetic peripheral neuropathy, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from January 1967 to January 1971, including service at Takhli Royal Thai Air Force Base, Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in an April 2014 rating decision, the RO denied the Veteran's claims of service connection for bone disease, edema, hypertension, prostate cancer, and a kidney condition.  The Veteran submitted a notice of the disagreement with that decision in May 2014.  The Veterans Appeals Control and Locator System (VACOLS) shows that the RO has noted receipt of the NOD.  Thus, it appears that the RO will be issuing a statement of the case on those issues, and the Board will take no further action on those issues at this time.


FINDINGS OF FACT

1.  Service in the Republic of Vietnam is not shown; however, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service at Takhli Royal Thai Air Force Base, Thailand. 

2.  The Veteran's currently diagnosed type II diabetes mellitus and diabetic peripheral neuropathy are presumed incurred in service as a result of herbicide exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for type II diabetes mellitus and diabetic peripheral neuropathy are met. 38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Issues

The Veteran seeks service connection based, primarily, on herbicide (Agent Orange) exposure on active duty in Thailand during the Vietnam era. 

Service connection may be granted for certain diseases, including type II diabetes mellitus, based on herbicide exposure during service in the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Exposure to Agent Orange has been noted to have occurred in various places, including Thailand as well as Vietnam.  VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.b. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he was exposed to Agent Orange while he was stationed at Takhli Royal Thai Air Base, Thailand.  He asserts that as a jet mechanic on base, his duties took him to the base perimeter or otherwise exposed him to herbicides.  

He reported that he performed engine maintenance on aircraft parked on the flight line that was close in proximity to the base perimeter; that he often took engines to the Trim Pad or test area located near the base perimeter to perform leak checks or other maintenance requirement; that he was at times assigned duties of picking up Foreign Object Damage or trash along the base line perimeter.

The Veteran also submitted lay statements from military personnel who were stationed at Takhli Royal Thai Air Base, Thailand, and attested to the likelihood that the Veteran's duties took him to the base perimeter areas.

The Veteran's service personnel records confirm that he was stationed at Takhli Royal Thai Air Force Base, Thailand for a period of approximately 13 months beginning in March 1969 and that his MOS was "jet engine mechanic."  

VA treatment records document that the Veteran has been diagnosed with type II diabetes mellitus and diabetic peripheral neuropathy.

Upon consideration of the Veteran's statements, and the evidence of record, including the aforementioned notation in the Project CHECO Report, the Board finds the duties and incidents described by the Veteran to be consistent with the circumstances and conditions of his service.  While there is no evidence to confirm the Veteran's report of having been near the perimeter, it is reasonable to assume that he was on the perimeter of the base while performing his regular duties.  In turn, the Board finds the Veteran's statements and other lay statements regarding his service near the perimeter areas of Takhli RTAFB to be credible.  Therefore, the Board concludes that he was on the perimeter of the base while stationed at Takhli RTAFB.  Accordingly, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In conclusion, as the Board has conceded exposure to herbicides in Thailand, the Board finds that the evidence supports a grant of service connection for type II diabetes mellitus and diabetic peripheral neuropathy on a presumptive basis as a result of herbicide exposure.



ORDER

Service connection for type II diabetes mellitus and diabetic peripheral neuropathy is granted



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


